DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
Applicant is advised that should claim 65 be found allowable, claim 79 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 27, 28, 35-37, 40, 41, 47, 48, 52, 55, 65, 67, 68, 79, and 86 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belchenko et al. (U.S. Pub. No. 2017/0135194 A1; cited in the IDS filed 16 April 2021; hereinafter known as “Belchenko”).
Regarding claim 1, Belchenko discloses a beam system (Abstract; Fig. 1), comprising: a particle source 110 configured to emit a charged particle beam ([0060]); a pre-accelerator system 111 configured to accelerate the charged particle beam from the particle source ([0060]); and an accelerator 150 configured to accelerate the charged particle beam from the pre-accelerator system ([0060]).
Regarding claim 2, Belchenko discloses that the particle source is an ion source and the charged particle beam is an ion beam comprising negative hydrogen ions ([0060]; [0067]).
Regarding claim 27, Belchenko discloses that the pre-accelerator system is configured to cause the charged particle beam to propagate from the particle source to converge at an input aperture of the accelerator ([0032]; [0060]).

Regarding claim 35, Belchenko discloses that the system is configured to accelerate the charged particles to their maximum cross section before entrance into the accelerator ([0115]; the present application teaches that the energy of 100 keV corresponds to maximum cross section for negative hydrogen ions).
Regarding claim 36, Belchenko discloses that the charged particles are negative hydrogen ions ([0067]; [0076]).
Regarding claim 37, Belchenko discloses that the system is configured to accelerate the charged particles to an energy of 100 keV before entrance into the accelerator ([0115]).
Regarding claim 40, Belchenko discloses a vacuum pump chamber configured to remove gas exiting the accelerator into the pre-accelerator system ([0035]; [0063]; [0126]-[0130]).
Regarding claim 41, Belchenko discloses that the particle source is positioned such that the charged particle beam is emitted along a same or substantially similar axis that traverses the accelerator, along which charged particles passing through the accelerator are accelerated (Fig. 1).
Regarding claim 47, Belchenko discloses a method of operating a beam system (Abstract; Fig. 1), the method comprising: emitting beam comprising charged particles from a particle source 110 ([0060]); accelerating the with a pre-accelerator system 111 150 ([0060]); and accelerating the beam with the accelerator ([0060]).
Regarding claim 48, Belchenko discloses that the pre-accelerator system comprises one or more of an electrostatic lens, a pre-accelerator device 111, or a magnetic focusing device ([0060]).
Regarding claim 52, Belchenko discloses accelerating the beam such that the charged particles reach their maximum cross section prior to entering the accelerator ([0115]; the present application teaches that the energy of 100 keV corresponds to maximum cross section for negative hydrogen ions).
Regarding claim 55, Belchenko discloses converging the beam with the pre-accelerator system ([0036]; [0067]; [0136]).
Regarding claims 65 and 79, Belchenko discloses that the particle source is positioned such that the beam is emitted along a same or substantially similar axis that traverses the accelerator, along which charged particles passing through the accelerator are accelerated (Fig. 1).
Regarding claim 67 and 68, Belchenko discloses defocusing backflow from the accelerator with the accelerator with the pre-accelerator system, wherein the backflow comprises ionized background gas ([0036]; [0061]; [0134]).
Regarding claim 86, Belchenko discloses applying the beam to a target ([0005]; [0090]).

Claims 1, 46, 47, and 90 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clayton et al. (U.S. Pub. No. 2012/0080618 A1; hereinafter known as “Clayton”).
Regarding claim 1, Clayton discloses a beam system (Abstract; Figs. 1, 2), comprising: a particle source 250 configured to emit a charged particle beam, a pre-accelerator system 230 configured to accelerate the charged particle beam from the particle source, and an accelerator 240 configured to accelerate the charged particle beam from the pre-accelerator system ([0046]).
Regarding claim 46, Clayton discloses that the system is configured for use in BNCT ([0044]).
Regarding claim 47, Clayton discloses a method of operating a beam system (Abstract; Figs. 1, 2), comprising: emitting a beam comprising charged particles from a particle source 250, accelerating the beam with a pre-accelerator system 230 towards an accelerator 240, and accelerating the beam with the accelerator ([0046]).
Regarding claim 90, Clayton discloses using the beam system in BNCT ([0044]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 6, 74, and 75 are rejected under 35 U.S.C. 103 as being unpatentable over Belchenko as applied to claims 1 and 67 above, and further in view of Okamura et al. (U.S. Pub. No. 2002/0180365 A1).
Regarding claims 4 and 74, Belchenko discloses the invention as claimed, see rejection supra, but fails to disclose that the pre-accelerator system comprises an electrostatic lens, a pre-accelerator device, and a magnetic focusing device.  Okamura discloses a similar beam system (Abstract; Fig. 11) comprising an electrostatic lens 222, a pre-accelerator device 224, and a magnetic focusing device 222 in order to 
Regarding claim 6 and 75, the combination of Belchenko and Okamura discloses the invention as claimed, see rejection supra, and Okamura further discloses that, with respect to travel of the beam, the electrostatic lens is downstream of the particle source 210, the pre-accelerator device is downstream of the electrostatic lens, and the magnetic focusing device is downstream of the pre-accelerator device (Fig. 11; [0017]).

Claims 11-13 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Belchenko as applied to claims 1 and 47 above, and further in view of Chang et al. (U.S. Pub. No. 2016/0064186 A1; hereinafter known as “Chang”).
Regarding claims 11 and 50, Belchenko discloses the invention as claimed, see rejection supra, but fails to disclose that the accelerator is a tandem accelerator comprising a plurality of input electrodes, a charge exchange device, and a plurality of output electrodes.  Chang discloses a similar beam system (Abstract) comprising a tandem accelerator comprising a plurality of input electrodes, a charge exchange device, and a plurality of output electrodes in order to create a high energy ion beam without unwanted ions ([0002]-[0007]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Belchenko with the tandem accelerator taught by Chang in order to create a high energy ion beam without unwanted ions.

Regarding claim 13, the combination of Belchenko and Chang discloses the invention as claimed, see rejection supra, and Belchenko further discloses a target device configured to form a neutral beam from the positive beam received from the tandem accelerator ([0037]; [0062]).

Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Belchenko as applied to claim 1, and further in view of Figueroa Saavedra et al. (U.S. No. 9,583,302 B2; hereinafter known as “Figueroa Saavedra”).
Regarding claim 30, Belchenko discloses the invention as claimed, see rejection supra, but fails to disclose that the pre-accelerator system comprises an electrostatic lens configured to transition the particle beam from the particle source from a divergent state to a convergent state.  Figueroa Saavedra discloses a similar beam system (Abstract) comprising an electrostatic lens configured to transition the particle beam from the particle source from a divergent state to a convergent state in order to focalize the particle beam (col. 5, lines 26-31).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 
Regarding claim 31, the combination of Belchenko and Figueroa Saavedra discloses the invention as claimed, see rejection supra, and Figueroa Saavedra further discloses that the electrostatic lens is controllable to tune beam focus or backflow defocus (col. 5, lines 30-31).

Claims 38 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Belchenko as applied to claims 1 and 52, and further in view of Amemiya et al. (U.S. Pub. No. 2003/0048080 A1; hereinafter known as “Amemiya”).  Belchenko discloses the invention as claimed, see rejection supra, and further discloses that the system is configured to accelerate the charged particles to reach their maximum cross section at a position in the pre-accelerator system ([0115]; the present application teaches that the energy of 100 keV corresponds to maximum cross section for negative hydrogen ions).  Belchenko fails to disclose that the pre-accelerator system comprises a pre-accelerator tube.  Amemiya discloses a similar beam system (Abstract) comprising a pre-accelerator system that comprises a pre-accelerator tube in order to control the current value of the charged particle beam ([0015]; [0061]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Belchenko with a pre-accelerator tube, as taught by Amemiya, in order to control the current value of the charged particle beam.

Claims 42-45 and 83 are rejected under 35 U.S.C. 103 as being unpatentable over Belchenko as applied to claims 1 and 47, and further in view of Nishiuchi (U.S. Pub. No. 2014/0296610 A1).
Regarding claim 42, Belchenko discloses the invention as claimed, see rejection supra, but fails to disclose a control system.  Nishiuchi discloses a similar beam system (Abstract) comprising a control system in order to control the particle source, accelerator, power, timing, etc. of the beam system ([0069]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Belchenko with the control system taught by Nishiuchi in order to control components and parameters of the beam system.
Regarding claims 43 and 44, the combination of Belchenko and Nishiuchi discloses the invention as claimed, see rejection supra, and Nishiuchi further discloses that the control system is configured to receive operating parameters or instructions from a computing device and transmit operating data to the computing device ([0068]-[0070]; [0083]).
Regarding claim 45, the combination of Belchenko and Nishiuchi discloses the invention as claimed, see rejection supra, and Nishiuchi further discloses that the control system is configured to control at least one of the following: a voltage applied to an electrode of the particle source, a voltage applied to an electrostatic lens of the pre-accelerator system, a voltage applied to a pre-accelerator device of the pre-accelerator system, a voltage applied to a magnetic focusing device of the pre-accelerator system, a voltage applied to the accelerator, a voltage output by a power supply of the beam 
Regarding claim 83, Belchenko discloses the invention as claimed, see rejection supra, but fails to disclose controlling, with a control system of the beam system, at least one of the following: a voltage applied to an electrode of the particle source, a voltage applied to an electrostatic lens of the pre-accelerator system, a voltage applied to a pre-accelerator device of the pre-accelerator system, a voltage applied to a magnetic focusing device of the pre-accelerator system, a voltage applied to the accelerator, a voltage output by a power supply of the beam system, adjustment of beam position for alignment, adjustment of beam focal position, or adjustment of backflow defocus amount.  Nishiuchi discloses a similar beam system (Abstract) comprising a control system that is configured to control at least one of the following: a voltage applied to an electrode of the particle source, a voltage applied to an electrostatic lens of the pre-accelerator system, a voltage applied to a pre-accelerator device of the pre-accelerator system, a voltage applied to a magnetic focusing device of the pre-accelerator system, a voltage applied to the accelerator, a voltage output by a power supply of the beam system, adjustment of beam position for alignment, adjustment of beam focal position, or adjustment of backflow defocus amount, in order to control the particle source, accelerator, power, timing, etc. of the beam system ([0016]; [0042]; [0044]; [0069]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Belchenko with the control system taught by Nishiuchi in order to control components and parameters of the beam system.

Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Belchenko as applied to claim 47, and further in view of Abs et al. (U.S. No. 9,818,573 B2; hereinafter known as “Abs”).  Belchenko discloses the invention as claimed, see rejection supra, but fails to disclose adjusting power supplied to the pre-accelerator system to control convergence of the beam.  Abs discloses a similar beam system (Abstract) comprising adjusting power supplied to a focusing lens of the system to control convergence of the beam in order to dynamically control focal properties of the beam (col. 6, lines 11-33).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Belchenko by adjusting power supplied to the pre-accelerator system to control convergence of the beam, as taught by Abs, in order to dynamically control focal properties of the beam.

Claims 59 and 60 is rejected under 35 U.S.C. 103 as being unpatentable over Belchenko and Abs as applied to claim 56, and further in view of Okamura.
Regarding claim 59, the combination of Belchenko and Abs discloses the invention as claimed, see rejection supra, but fails to disclose that the pre-accelerator system comprises an electrostatic lens, a pre-accelerator device, and a magnetic focusing device.  Okamura discloses a similar beam system and method (Abstract; Fig. 11) comprising an electrostatic lens 222, a pre-accelerator device 224, and a magnetic focusing device 222 in order to expand, shape, and converge the charged particle beam ([0017]-[0022]).  It would have been obvious to one of ordinary skill in the art before the 
Regarding claim 60, the combination of Belchenko, Abs, and Okamura discloses the invention as claimed, see rejection supra, and Okamura further discloses that, with respect to travel of the beam, the electrostatic lens is downstream of the particle source 210, the pre-accelerator device is downstream of the electrostatic lens, and the magnetic focusing device is downstream of the pre-accelerator device (Fig. 11; [0017]).

Allowable Subject Matter
Claims 49, 69, 76, and 77 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding claim 49, none of the prior art of record teaches or reasonably suggests such components as part of a pre-accelerator system in conjunction with emitting charged particles from a particle source and accelerating them with the pre-accelerator and an accelerator.  Regarding claims 69, 76, and 77, none of the prior art of record teaches or reasonably suggests adjusting power supplied to the pre-accelerator system to control defocusing of backflow from the accelerator.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791